Citation Nr: 1526332	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 28, 2010, for the grant of service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.  He died in September 1982.  The appellant was the Veteran's spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Pension Management Center in Milwaukee, Wisconsin.  

In March 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant's original claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in 1982.

2.  The appellant's claim to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death was received by VA in March 2011.

3.  The evidence does not support a finding that an effective date earlier than March 2010 is warranted. 

CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 2010, for the grant of service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the appellant's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA's duty to assist is not abrogated by the granting of service connection.  However, in the present claim, appellant has not identified, and the evidence does not suggest, that there is outstanding evidence for which VA has a duty to obtain.  

Legal Criteria

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase. Id.; see also McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577  (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3). 

Certain diseases, to include lung cancer, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange. 38 C.F.R. §§ 3.307, 3.309(e).  Presumptive service connection for lung cancer, as a respiratory cancer, was initially established, effective June 9, 1994.

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (2014).  The term "covered herbicide disease" includes lung cancer. 38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease. 

Analysis

The Veteran died in September 1982.  In December 1982, the appellant filed a claim for service connection for the cause of the Veteran's death (VA Form 21-534).  In a December 1982 determination letter, the RO denied the appellant's claim.  She did not appeal the denial and it became final.  

On June 9, 1994, approximately 12 years after the Veteran's death, respiratory cancers became subject to presumptive service connection under 38 C.F.R. § 3.309(e) as due to in-service exposure to herbicides.  

In March 2011, the appellant filed a claim to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

In the situation of a liberalizing law like the one in this case (i.e. the addition of a disease to the list of those warranting presumptive service connection based on herbicide exposure), the effective date may depend on the date upon which an appellant's claim was filed or denied.  There are limited exceptions to the general rules for effective dates are based on Nehmer.  As noted earlier, as a result of Nehmer, the effective date of the award can be earlier than the date of the liberalizing law if (1) VA denied compensation for the same covered disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the claim was pending on May 3, 1989, or (3) the claim was received between May 3, 1989 and the effective date of the regulation establishing a presumption of service connection for the covered disease, in this case June 9, 1994.  38 C.F.R. § 3.816(c)(1), (c)(2).  However, if one of the above situations does not exist, the date of award of service connection is determined according to 38 C.F.R. § 3.114 or 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  

In the present case, the appellant's claim was denied in 1982.  She filed a claim to reopen in 2011.  Her claims were not denied between September 25, 1985 and May 3, 1989.  Moreover, she did not have a claim pending on May 3, 1989.  Finally, VA did not receive a claim for service connection for the cause of the Veteran's death between May 3, 1989 and June 9, 1994.  Thus, the appellant is not entitled to an effective date under 38 C.F.R. § 3.816.

Because she is not entitled to an effective date under 38 C.F.R. § 3.816, the date of award of service connection is determined according to 38 C.F.R. § 3.114 or 38 C.F.R. § 3.400.  

The Veteran was diagnosed with lung cancer in 1982.  (See Board Hearing Transcript page 2,).  Under 38 C.F.R. § 3.400, the effective date will be the date entitlement arose, if the claim is received within 1 year after separation from active service, or the date of receipt of the claim or date entitlement arose, whichever is later.  The Veteran separated from active service in 1968.  A claim for service connection was not received within one year after separation from active service.  Thus, the effective date would be the date of receipt of the claim, or the date entitlement arose, whichever is later.  The claim was received in 2011, which is the later of the dates.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

Under 38 C.F.R. § 3.114 (a)(3), if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  In the present case, the claim was reviewed at the request of the appellant more than 1 year after the effective date of the liberalizing law.  Thus, an effective date one year prior to receipt of her March 2011 claim is authorized.  One year prior to March 28, 2011 is March 28, 2010, which is the currently assigned and correct effective date.  

The appellant essentially argues that the effective date should be the date the respiratory disorders was added to the list a presumptive service-connected diseases due to exposure to herbicides in Vietnam.  She contends that she was not notified of the change in regulation and if she had been, would likely have applied for benefits earlier.  VA has no duty to seek out potential beneficiaries of a new law.  See Lyman v. Brown, 5 Vet.App. 194 (1993).  The Board appreciates the Veteran's service, and is sympathetic to the appellant's situation as a widow.  The Board is also mindful that it may seem unjust to the appellant that earlier effective dates have been awarded to other appellants who may have filed claims after she did.  In this case, the dates delineated in 38 C.F.R. § 3.816 are those required by orders of the United States district court in the class-action case of Nehmer v. United States Department of Veteran's Affairs, No. CV-86-6160 TEH (N.D. Cal.).  The Board is bound to follow the pertinent laws and regulation.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to an effective date earlier than March 28, 2010 for the grant of service connection for the cause of the Veteran's death is denied




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


